Citation Nr: 1035306	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an effective date prior to November 8, 1991, for 
the award of entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to August 1976.  
Service personnel records in the Veteran's claims file verify his 
status as a combat veteran, specifically his receipt of the 
Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.

In a July 2010 statement, the Veteran indicated that he wished to 
withdraw the appeal concerning the matter of entitlement to an 
effective date prior to November 8, 1991, for the award of 
entitlement to service connection for PTSD.  However, in an 
August 2010 statement, the Veteran clarified that he only wished 
to withdraw an earlier request for a personal hearing.  He 
indicated that he wanted his appeal to continue.  Thus, the 
Veteran having withdrawn his hearing request, the Board will 
proceed to adjudicate the case based on the evidence of record.  
38 C.F.R. 
§ 20.704(e) (2009).

As a procedural matter, VA treatment records as well as VA 
examination reports and were added to the file without a waiver 
since the statement of the case (SOC) was issued in October 2006 
and before the case was certified for appeal.  The Board has 
reviewed the additional evidence but finds that the records 
consist of evidence that is not pertinent to the claim currently 
on appeal or that is essentially cumulative and redundant of 
evidence previously considered by the RO.  The nature of the 
disposition of this appeal (dismissing due to no legal 
entitlement) also renders this evidence irrelevant.  Accordingly, 
the Board concludes that there is no prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to issue a supplemental statement of the case (SSOC).



FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from November 8, 1991.  The Veteran was notified of 
this decision and of his appellate rights by letter dated in 
March 1992.  He did not appeal that decision, and it became 
final.

2.  In March 2005, the Veteran submitted a claim for an earlier 
effective date for the award of service connection for PTSD.

3.  The current appeal does not involve an allegation that the 
March 1992 rating decision is based on clear and unmistakable 
error.


CONCLUSION OF LAW

The criteria for an effective date prior to November 8, 1991, for 
the award of service connection for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 
(2009), Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).


As the resolution of the Veteran's appeal for an earlier 
effective date for the award of service connection for PTSD is 
dependent on the Court's interpretation of the law and 
regulations pertaining to claims for VA benefits, no further 
development under the VCAA or previously existing law is 
warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending matter 
and could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).

Entitlement to Earlier Effective Date

On November 8, 1991, the Veteran submitted a claim for service 
connection for PTSD.  

In a March 1992 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from November 8, 1991.  The Veteran was notified of 
this decision and of his appellate rights by letter dated during 
the same month.  He did not appeal that decision, and it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.1103 (2009).

In a March 2005 statement, the Veteran indicated that he wanted 
an earlier effective date to be assigned for the award of service 
connection for PTSD, requesting that he be compensated back to 
the date of his original diagnosis.  

Under the applicable criteria, the effective date for a grant of 
service connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2009).  If a claim is received within one year 
after separation from service, the effective date for the grant 
of service connection is the day following separation from 
service; otherwise, it is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2009).

However, under VA law there is no basis for a freestanding 
earlier effective date claim from matters addressed in a final 
rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In 
Rudd, the Veteran sought earlier effective dates for various 
benefits, by attempting to overcome final unappealed rating 
determinations dated years earlier.  The United States Court of 
Appeals for Veterans Claims (Court) held that a final decision of 
the Secretary was subject to revision only on the grounds of 
clear and unmistakable error (CUE), or upon the presentation of 
new and material evidence to reopen.  However, because the proper 
effective date for an award based on a claim to reopen can be no 
earlier than the date on which that claim was received, only a 
request for revision based on CUE could result in the assignment 
of an earlier effective date for the appellant's awards.  The 
Court concluded that there was no proper claim, and dismissed the 
case.  Id.

Applying the holding in Rudd to the facts of this case, the Board 
finds that the Veteran did not timely appeal the March 1992 
rating decision, and this determination became final.  The 
Veteran has also not raised the issue of CUE in the March 1992 
rating decision.  Therefore, he has filed a freestanding claim 
for an earlier effective date in March 2005, which has no legal 
merit.  The Board is sympathetic toward the Veteran and truly 
appreciative of the service and sacrifices he made for our 
country.  However, the Board is bound by the law, and its 
decision is dictated by the relevant statutes and regulations.  
In this case, there is no legal basis on which the Board could 
grant an earlier effective date for the award of service 
connection for PTSD.  The claim is, therefore, dismissed.


ORDER

The appeal for entitlement to an effective date prior to November 
8, 1991, for the award of entitlement to service connection for 
PTSD is dismissed.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


